internal_revenue_service number release date index number -------------------------- -------------------------- -------------------------------------------------------- in re -------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-122230-07 date september legend grantor property date a b c d dear ---------------- ---------------------------------------------------- ----------------------------------------------------------------------------- -------------------------------------- ------------------------ -------- ---------- -------- -------- this is in response to your date letter and other correspondence the facts submitted are as follows requesting a ruling that the leasing of the caretaker house will not cause property to fail to qualify as a personal_residence under sec_25_2702-5 of the gift_tax regulations until date grantor owned property property is approximately a acres in size and includes seven buildings a main house with approximately b square feet of living space two free standing garages a maintenance building two greenhouse buildings and a caretaker house with approximately c square feet of living space it is represented that property is assessed as one parcel for local property_tax purposes and is similar in size and configuration to other nearby properties property is subject_to a conservation restriction that restricts future use and development of property to preserve its natural open and scenic condition and maintain its character sec_2702 of the internal_revenue_code provides that solely for grantor intends to rent the caretaker house to an unrelated third party for on date grantor deeded her interest in property to a nominee_trust the grantor uses the main house as a personal_residence in the past grantor has plr-122230-07 allowed friends and relatives to occupy the caretaker house for limited periods at no cost on several occasions the caretaker house was rented to third parties pursuant to lease agreements at present the caretaker house is unoccupied beneficiaries of the nominee_trust are three trusts the only assets held by the three trusts are fractional interests in the nominee_trust each of the three trusts is intended to qualify as a qualified_personal_residence_trust qprt as described in sec_25_2702-5 approximately dollar_figured grantor will provide no services in connection with the rental of the caretaker house other than ordinary maintenance during the term of the trusts grantor would remain entitled to the exclusive occupancy of property subject_to the rights of the lessee with respect to the caretaker house law and analysis purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 such transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides in part that a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_2702 provides that sec_2702 shall not apply to any transfer if sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer sec_25_2702-5 provides that for purposes of sec_2702 a plr-122230-07 qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location sec_25_2702-5 provides that a personal_residence of a term holder is sec_25_2702-5 provides that a personal_residence may include sec_25_2702-5 provides that a residence is a personal_residence only if its primary use is as a residence of the term holder when occupied by the term holder the principal_residence of the term holder will not fail to meet the requirements of the preceding sentence merely because a portion of the residence is used in an activity meeting the requirements of sec_280a or relating to deductibility of expenses related to certain uses provided that such use is secondary to use of the residence as a residence a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services are provided in connection with the provision of lodging eg a hotel or a bed and breakfast a residence is not a personal_residence if during any period not occupied by the term holder its primary use is other than as a residence sec_25_2702-5 example provides that l owns a vacation condominium that l rents out for six months of the year but which is treated as l's residence under sec_280a because l occupies it for at least days per year l provides no substantial services in connection with the rental of the condominium l transfers the condominium to an irrevocable_trust the terms of which meet the requirements of a qualified_personal_residence_trust l retains the right to use the condominium during l's lifetime the trust is a qualified_personal_residence_trust rulings will not ordinarily be issued on whether a_trust with one term holder satisfies the requirements of sec_2702 and sec_25_2702-5 to be a qprt revproc_2003_42 2003_1_cb_993 provides sample trust provisions for qprts by following the sample trust provisions taxpayers can be assured that the service will recognize a_trust as meeting all of the requirements of sec_2702 and sec_25_2702-5 if the trust sec_4 of revproc_2006_3 2006_1_irb_122 provides that plr-122230-07 operates consistently with the terms of the trust instrument and is a valid trust under local law in this case grantor is the exclusive occupant of the main house grantor intends to rent the caretaker house to an unrelated third party the primary use of property is as a residence of grantor furthermore grantor will provide no services in connection with the rental of the caretaker house other than ordinary maintenance accordingly based on the facts submitted and the representations made we conclude that the leasing of the caretaker house to an unrelated third party will not cause property to fail to qualify as a personal_residence under sec_25_2702-5 in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely _________________________ lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
